Citation Nr: 0207109	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a hiatal hernia. 



INTRODUCTION

The veteran had active service from October 1956 to July 
1958. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

A June 1967 rating action denied service connection for 
residuals of a left buttock injury and for a low back 
disorder, and reopening of the claim for service connection 
for a low back disorder was denied in 1980.  These rating 
actions were not appealed.  The veteran appealed a January 
1999 rating action denying reopening of service connection 
for residuals of a left buttock injury but service connection 
for that disorder was granted by a January 2000 rating 
action.  A June 2000 rating action granted service connection 
for cervical spondylosis and for bilateral plantar fasciitis 
but denied service connection for a hiatal hernia.  

During this appeal, it appears that the veteran seeks to 
reopen his claim for service connection for a low back 
disorder but this matter has not been adjudicated by the RO 
and, thus, is referred to the RO for consideration.  


FINDINGS OF FACT

The preponderance of the evidence establishes that a hiatal 
hernia had its onset during active service.  


CONCLUSION OF LAW

A hiatal hernia was incurred during active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-12 
(1991).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA.  The Act essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to the claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The record reflects that the veteran has been informed of the 
requirements for prevailing in this appeal.  The veteran has 
submitted pertinent treatment records in support of his 
claim.  He has not identified and the Board is not aware of 
any additional evidence or information which could be 
obtained to substantiate his claim.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)).  See 
also VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

A remand to afford the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only serve to delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board will 
address the merits of the veteran's claim.



Background

The service medical records (SMRs) are negative for a hiatal 
hernia but do reflect that the veteran was hospitalized in 
September and October 1959 for an injury of his left buttock 
which was sustained in a parachute jump.  

At a December 1999 RO hearing the veteran testified that a 
hiatal hernia had been diagnosed in 1970 (page 2 of that 
transcript).  

In a September 2000 letter Dr. Jeffrey Bilotta stated that he 
had treated the veteran since 1993 for a history of acid 
reflux disease and colon polyps.  The physician felt that the 
veteran's hiatal hernia "may have been related to an injury 
you sustained during your parachute jumping obligations as a 
member of the Armed Forces of the United States."  The 
physician noted that the veteran's symptoms began after those 
exercises and he felt that there "may be some correlation 
between the development of the hernia, your symptoms of 
gastroesophageal reflux disease and your service to the 
United States."  

In a February 2002 letter Dr. Jeffrey Bilotta stated that 
because the VA felt that his September 2000 opinion was too 
speculative, he now wished to restate his medical opinion.  
He stated that: 

After further consideration I feel [that the 
veteran's] hiatal hernia was directly related to 
the injury he sustained during a parachute 
jumping obligation as a member of the Armed 
Forces of the United States.  I note that on 
further examination of the history that [the 
veteran] was completely symptom free prior to his 
jumping exercise.  It was only directly after 
such exercises that his symptoms began.  I feel 
because of the cause and effect relationship that 
there should be no further speculation in regard 
to the underlying cause of his symptoms and I 
feel his jumping activity in parachuting was 
directly related to the presence and development 
of his hiatal hernia.  

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Disorders diagnosed after 
discharge may still be service connected if all the evidence 
establishes that the disorder was incurred in-service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2001).  

Analysis

While a hiatal hernia is not clinically shown until a number 
of years after active service, under the law and regulations 
cited above, service connection may still be granted if the 
evidence as a whole supports the claim.  Here, the medical 
opinions by Dr. Bilotta are to the effect that the veteran's 
hiatal hernia is of service origin.  

There is no competent medical evidence refuting Dr. Bilotta's 
medical opinions which, thus, are unrebutted.  The Board may 
not substitute it's own medical opinion for that of a 
physician.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Accordingly, service connection for a hiatal hernia is 
warranted.  





ORDER

Service connection for a hiatal hernia is granted.  



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

